DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The amendment filed 06/03/2021 has been entered. Claims 23-33 are currently pending with claims 32-33 newly added, and claims 1-22 now cancelled. The amendments to the claims and the arguments have rendered moot or overcome some of the previously applied rejections under 35 USC 112(b), although the amendments to the claims have necessitated new rejections under 35 USC 112(b) and 35 USC 112(a) which are currently applied in this office action.
Claim 25 is currently amended, changing “if” to “is.” However, the submitted amendment indicates that claim 25 is presented in its original form. The applicant is reminded of 37 CFR 1.121 requiring amended claims to be indicated as such.
Regarding the previously applied rejections of claims 22-26 and 28-30 under 35 USC 102, the applicant argues that the Murphy reference does not teach the newly amended aspects directed to integration or combination of different materials in the device. The examiner respectfully disagrees with this argument. The Murphy reference is now presented in combination with the newly presented Anderson reference to teach a biopsy stylet needle formed from a composite material.
With regards to the previously applied rejection of claim 27 under 35 USC 103, the applicant argues that the Baldwin reference does not teach the recited language of a “non-
With further regards to the previously applied rejection of claim 27 under 35 USC 103, the applicant argues that the Baldwin reference presents mainly ultrasound advantages and does not indicate the presence of percutaneous ablation from microwave or similar electromagnetic radiative approaches of the device and therefore it does not teach the claimed language of “a non-artifact inducing coating on an image guided positioning instrument” in claim 27. The examiner respectfully disagrees with this argument. The Baldwin reference teaches the claimed language because it presents a polymeric and therefore non-artifact inducing coating, which is on an image guided instrument. As mentioned in the above response, Murphy teaches that plastics and metals such as aluminum have reduced beam hardening characteristics due to their low atomic numbers. Polymers such as the epoxy taught in Baldwin are plastics. The combination is supported by the previously presented motivation of improving the versatility of the CT guided device presented in the Murphy reference by improving its effectiveness when used in an ultrasound guided procedure.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23-31 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "fewer image artifacts" in claims 2 is a relative term which renders the claim indefinite.  The term "fewer image artifacts" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The term is not defined in the specification or the claims. Claim.
The term "standard material" in claims 2 is a relative term which renders the claim indefinite.  The term "standard material" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The term is not defined in the specification and it is not reasonable for one of ordinary skill in the art to determine with certainty which .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 23-26, 28-30, and 32-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2003/0181810 A1 to Murphy et al. (hereinafter Murphy), in view of US 2010/0030108 A1 to Anderson et al. (hereinafter Anderson).
Regarding claim 23, Murphy discloses a medical device with reduced beam hardening properties (Murphy Paragraph 0010, an aspect of the invention is a needle made of metals or composites that are visible on CT but have reduced likelihood of showing artifacts under CT), comprising:
An instrument body (Murphy Fig. 6 and Paragraph 0061, biopsy stylet element 112) having a proximal end and a distal end (see annotated Figure 1 below, distal end and proximal end)
Wherein at least a portion of the instrument body comprises a non-artifact inducing material (Murphy Paragraph 0010, needles are composed of two parts an outer trocar and an inner stylet, either one or both can be made of diminished Hounsfield unity density material, Aluminum is a metal that may be valuable for CT purposes, additionally it could be desirable to construct a stylet made of carbon fiber or plastic).
Whereby the instrument, when used for image-guided positioning or used in an imaged field of a medical imaging device, produces fewer image artifacts (Murphy Paragraph 0010, an aspect of the invention is a needle made of metals or composites that are visible on CT but have reduced likelihood of showing artifacts under CT).
Murphy does not directly disclose:
The instrument body integrally formed with the non-artifact inducing material and a standard material.
Anderson teaches a biopsy needle including a stylet (Anderson Paragraph 0076, biopsy needle stylet 400). Anderson teaches that the stylet includes an integrated composite reinforcement standard material covering one portion of the stylet (Anderson Fig. 11 element 422; Anderson Paragraph 0076, Referring to FIG. 11, in a further variation, the reinforcement is obtained in a main portion of the stylet 403 by means of a composite reinforcement element such as a carbon fiber wind layer 422).
Therefore, it would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the claimed invention to combine the biopsy need medical device with reduced beam hardening properties of Murphy with the composite reinforcement material of Anderson for the purpose of strengthening the device in order to allow thinner designs (Anderson Paragraph 0076, here the element 425 may be thinner-walled than in previous embodiments due to the additional stiffness provided by the composite support 422).


    PNG
    media_image1.png
    540
    903
    media_image1.png
    Greyscale

Annotated Figure 1 (Corresponding to Murphy Fig. 6)

Regarding claim 24, the Murphy/Anderson combination discloses the device of claim 23 as above, wherein the distal end of the instrument body is formed from a non-artifact inducing material (Murphy Paragraph 0010, needles are composed of two parts an outer trocar and an 
Regarding claim 25, the Murphy/Anderson combination discloses the device of claim 24 as above, wherein the proximal end of the instrument body is formed from a standard material (Anderson Fig. 11, composite support element 422 is on the proximal end of the stylet).
Regarding claim 26, the Murphy/Anderson combination discloses the device of claim 23 as above, wherein the entire instrument body is formed from a non-artifact inducing material (Murphy Paragraph 0010, needles are composed of two parts an outer trocar and an inner stylet [instrument body], either one or both can be made of diminished Hounsfield unity density material resulting in a reduced likelihood of showing artifacts under CT).
Regarding claim 28, the Murphy/Anderson combination discloses the device of claim 23 as above, wherein at least the distal end of the instrument body is covered in a sheath (Murphy Paragraph 0010, needles are composed of two parts including an outer trocar [sheath]; Murphy Paragraph 0026, trocar comprising a cannula [sheath portion of trocar] and a stylet) formed from a non-artifact inducing material (Murphy Paragraph 0010, outer trocar can be made of diminished Hounsfield unity density material resulting in a reduced likelihood of showing artifacts under CT).
Regarding claim 29, the Murphy/Anderson combination discloses the device of claim 23 as above, wherein a non-artifact inducing material is integrally formed in at least the distal end of the instrument body (Murphy Paragraph 0010, needles are composed of two parts an outer trocar and an inner stylet [instrument body], either one or both can be made of diminished 
Regarding claim 30, the Murphy/Anderson combination discloses the device of claim 23 as above, wherein the non-artifact inducing material is selected from the group consisting of polymers (Murphy Paragraph 0010, plastic), aluminum (Murphy Paragraph 0010, aluminum), aluminum alloys, low atomic number metals (Murphy Paragraph 0010, Aluminum or Nitinol or Inconel) and other non-beam-hardening materials for the component.
Regarding claim 32, the Murphy/Anderson combination discloses the device of claim 23 as above, wherein the artifacts are formed on a visual image from high attenuation objects (Murphy Paragraph 0010, according to an aspect of the invention there is provided needles that are composed of metals or composites that are visible on CT but have a reduced likelihood of showing artifacts under CT).
Regarding claim 33, the Murphy/Anderson combination discloses the device of claim 23 as above, wherein the artifacts are caused by beam hardening resulting from depletion of lower energy beam transmissions (Murphy Paragraph 0006, these artifacts are related to the density of the metals used in these needles. These artifacts are called beam-hardening artifacts).

Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2003/0181810 A1 to Murphy et al. (hereinafter Murphy), in view of US 2019/0125398 A1 to Baldwin et al. (hereinafter Baldwin).
Regarding claim 27, Murphy discloses a medical device with reduced beam hardening properties (Murphy Paragraph 0010, an aspect of the invention is a needle made of metals or 
An instrument body (Murphy Fig. 6 and Paragraph 0061, biopsy stylet element 112) having a proximal end and a distal end (see annotated Figure 1 above, distal end and proximal end)
Wherein at least a portion of the instrument body comprises a non-artifact inducing material (Murphy Paragraph 0010, needles are composed of two parts an outer trocar and an inner stylet, either one or both can be made of diminished Hounsfield unity density material, Aluminum is a metal that may be valuable for CT purposes, additionally it could be desirable to construct a stylet made of carbon fiber or plastic).
the instrument, when used for image-guided positioning or used in an imaged field of a medical imaging device, produces fewer image artifacts (Murphy Paragraph 0010, an aspect of the invention is a needle made of metals or composites that are visible on CT but have reduced likelihood of showing artifacts under CT).
Murphy does not directly disclose:
The device wherein at least the distal end of the instrument body is coated with a coating formed from a non-artifact inducing material.
Baldwin teaches a biopsy device for use in CT and ultrasound imaging aided procedures (Baldwin Paragraph 0122, in embodiments the needle is directed using a guide that is attached to an ultrasound probe or a CT scanner; Baldwin Paragraph 0007, percutaneous procedures are difficult and often require real-time imagine guidance with ultrasound or CT). Baldwin further teaches the needle with a distal end including a coating formed from a non-artifact inducing material (Baldwin Paragraph 0186, biopsy needles comprise a polymeric coating such as epoxy with alumina powder dispersed within [polymers such as epoxy plastics and metals such as aluminum are low atomic number materials as evidenced by Murphy above, and low atomic number materials are non-artifact inducing]).
Therefore it would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the claimed invention to combine the biopsy device of Murphy with the coating on a biopsy device of Baldwin in order to enhance the echogenicity of the biopsy needle to make it more effective in ultrasound procedures and therefore a more versatile device (Baldwin Paragraph 0186, the polymeric coating is configured to enhance echogenicity; Baldwin Paragraph 0007, percutaneous procedures are difficult and often require real-time imagine guidance with ultrasound or CT).

Claim 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2003/0181810 A1 to Murphy et al. (hereinafter Murphy), in view of US 2010/0030108 A1 to Anderson et al. (hereinafter Anderson) as applied to claim 30 above, and further in view of NPL Applications of an aluminum-beryllium composite for structural aerospace components to Speer et al. (hereinafter Speer).
Regarding claim 31, Murphy discloses the device of wherein the non-artifact inducing material comprises aluminum as in claim 30 above. Murphy does not directly disclose the device wherein the non-artifact inducing material comprises aluminum-beryllium alloys.
Speer teaches the use of aluminum-beryllium alloys as a superior alternative to aluminum components (Speer Abstract, the use of an aluminum-beryllium metal is an effective way to reduce the size and weight of many aluminum and titanium alloy components).
Therefore it would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the claimed invention to combine the device of Murphy with the material of Speer for the purpose of reducing the density of the biopsy needle without sacrificing strength (Speer Abstract, the material’s low density and higher than average specific strength) because reduced density materials present reduced CT or x-ray artifacts (Murphy Paragraph 0009-0010, it is presently preferred that artifacts are not generated or desirably reduced, it is therefore desirable to provide needles of decreased density).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CONNOR W BLAKE whose telephone number is (571)272-6577.  The examiner can normally be reached on 9:00 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on (571) 272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.B./Examiner, Art Unit 3791